Citation Nr: 0516178	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 29, 1995, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied an effective date prior to 
June 29, 1995, for the grant of service connection for PTSD.

Unfortunately, further development of the evidence is 
required before actually deciding this appeal.  So, for the 
reasons explained below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

Note also that, in his March 2003 notice of disagreement 
(NOD), the veteran requested a hearing.  But he later 
contacted the RO in April 2004, indicating that he no longer 
wanted a hearing.  And there are no other outstanding hearing 
requests of record, so his request for a hearing is 
withdrawn.  See 38 C.F.R. § 20.704(e) (2004).


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA potentially applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising him and his representative of information required 
to substantiate his claim, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the information and 
evidence necessary to substantiate a claim of entitlement to 
an earlier effective date for the grant of service 
connection.  Furthermore, the RO failed to provide the 
veteran with an adequate explanation of the provisions of the 
VCAA, including notice of his rights and responsibilities 
under this law and whose ultimate responsibility - his or 
VA's, it is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, 
VA's responsibilities, and the necessary evidence to be 
obtained with regard to the specific issue before the Board, 
is insufficient for purposes of compliance with the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Since there was no initial VCAA notice, a VCAA letter must be 
issued to correct this procedural due process problem before 
the Board can decide the case.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (requiring VA to advise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate his claim for an earlier effective date).  And 
the Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter.  The 
letter must:  (a) inform him about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an effective date earlier than 
June 29, 1995 for the grant of service 
connection for PTSD; (b) inform him about 
the information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to the claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the appellant of this in 
accordance with the VCAA.

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




